Citation Nr: 1503587	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-30 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin condition, to include as due to exposure to herbicides.

4.  Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to July 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2014.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2014, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wanted to withdraw his appeal on the issues of entitlement to service connection for bilateral hearing loss disability and Parkinson's disease.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for Parkinson's disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  Resolving doubt in favor of the Veteran, tinnitus was incurred in active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran testified that he wished to withdraw his claims for service connection for bilateral hearing loss disability and Parkinson's disease.  This withdrawal was presented as testimony during his March 2014 Travel Board hearing as documented in the hearing transcript.  Thus, there remains no allegation of error of fact or law for appellate consideration and the Board accordingly does not have jurisdiction to review the appeal with respect to these issues.

Service Connection for Tinnitus

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the Veteran's claim for service connection for tinnitus is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

The Veteran contends that he has ringing in his ears that had its onset during service and has continued since. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records do not show any complaints of ringing in the ears or other hearing-related complaints during service. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a) ; Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The Veteran has argued that he was exposed to noise in service from loud equipment.  He testified that he was exposed to loud noise from loading supplies into semis and being inside the metal container of the semis which had no muffler.  His DD-214 shows that he served in Vietnam and his specialty was a stock clerk.  Therefore, his accounts of noise exposure are consistent with his service.  Considering that the Veteran has been consistent in his accounts throughout the appeal period, and given the circumstances of his service, the Board finds him credible and concedes noise exposure in service.

Moreover, the Board notes that the Veteran is competent to report symptoms within his personal observation, such as ringing in the ears.  See Layno, 6 Vet. App. at 469-70.  Tinnitus is a condition where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As such, it is within the scope of the Veteran's competency to describe both the ringing in his ears and the date of its onset.

The Veteran has testified that he experienced tinnitus since service.  He has been consistent in this allegation.  Indeed, in all of the statements provided in support of his claim, he has alleged an onset of tinnitus in service.  Considering that he has been consistent in his allegations, the Board finds him to be both competent and credible in his allegations of tinnitus since service.

During the May 2011 Veteran's VA examination, the Veteran reported the onset of tinnitus during service and since.  The examiner, opined that while there was reported noise exposure in service, the Veteran's claimed tinnitus is less likely than not related to his military service.  Age and additional noise exposure post-service were noted to be likely contributors to the tinnitus.  The Board notes that while the examiner provided a negative nexus regarding a relationship between noise exposure in service and tinnitus, the rationale states that age and additional noise exposure are likely contributors to the tinnitus; however it was not stated that they were exclusively the cause of the tinnitus.  Moreover, while the examiner noted additional noise exposure, there was no post-service noise exposure noted (the Veteran denied recreational noise exposure and noted his post-service work to be in distribution).

Upon careful review of the evidence above, the Board finds that both the positive and negative opinions of record are competent and credible evidence with respect to the etiology of the Veteran's tinnitus.  The Board finds this evidence is in relative equipoise, and as such, finds all reasonable doubt in the Veteran's favor and service connection for tinnitus is warranted.  


ORDER

The appeal as to the claim for service connection for a bilateral hearing loss disability is dismissed.

The appeal as to the claim for service connection for Parkinson's disease is dismissed.

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for a skin condition.  At the March 2014 hearing, he testified that he had been treated by Dr. Basler however the treatment records were not available as he had left the clinic he had been working at, the Lincoln Dermatology Clinic.

The record reflects that in response to a request for medical records of April 2011, the Lincoln Dermatology Clinic noted that the Veteran was seen by Dr. Geoffrey Basler, he no longer was in the office since 2007 and had taken all his records with him.   

At the hearing, the Veteran's representative stated that they had been able to obtain a new address for Dr. Basler.  He requested that the record be held open for 60 days so he could attempt to obtain the records.  No records were submitted by the Veteran.  However, there is no indication the records are not available.  As it appears that there are outstanding relevant records, to ensure due process, the Board finds that a remand is needed in order for the RO to attempt to obtain the outstanding records.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he provide a new Release of Information form with the current address for Dr. Geoffrey Basler and the dates of treatment.  Upon receipt of the Release of Information form, the AOJ should request all of the identified records and associate them with the claim file.  All attempts to obtain the records should be clearly documented in the claims file.  If the records are unavailable, it should so be noted in the file.  

2.  After undertaking the development above, and any additional development deemed necessary the Veteran's claim should be readjudicate.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


